Exhibit JOINT OPERATING AGREEMENT This Joint Operating Agreement (the “Agreement”) is made and entered into this 10th day of October, 2008 by and between Kansas City Power & Light Company ("KCP&L”) and Aquila, Inc., doing business as KCP&L Greater Missouri Operations Company ("KCP&L GMO"). WITNESSETH WHEREAS, KCP&L is a wholly-owned subsidiary of Great Plains Energy Incorporated ("Great Plains Energy"); and WHEREAS, Great Plains Energy acquired KCP&L GMO as of July 14, 2008, and WHEREAS, to facilitate utility operations integration and to realize synergies, employees of KCP&L GMO were transferred to KCP&L, and employees of KCP&L will operate and manage the business and properties of both KCP&L and KCP&L GMO, and WHEREAS, in Case No. EM-2007-0374 before the Missouri Public Service Commission (the “MPSC”), KCP&L and KCP&L GMO requested a waiver from the MPSC affiliate transaction rules to permit KCP&L to provide services and non-power goods to KCP&L GMO at fully distributed cost, and offered to execute and file a joint operating agreement to document the provision of such services and non-power goods, and WHEREAS, the MPSC granted such waiver, authorized Great Plains Energy to acquire KCP&L GMO, and directed that such a joint operating agreement be filed with the MPSC, and WHEREAS, KCP&L and KCP&L GMO have entered into this Agreement whereby each party agrees to provide and to accept and pay for various services and non-power goods. NOW THEREFORE, in consideration of the promises and the mutual agreements herein contained, the parties to this Agreement covenant and agree as follows: ARTICLE I – JOINT OPERATING SERVICES Section 1.1Purpose.This Agreement provides the contractual basis for the coordinated planning, construction, acquisition, disposition, operation and maintenance of KCP&L’s and KCP&L GMO’s business and properties to achieve synergies, consistent with reliable electric service and all legal and other requirements. 1 Section 1.2KCP&L Designated Agent and Operator.KCP&L GMO hereby designates KCP&L as its agent and operator of its business and properties.KCP&L shall be responsible for and shall perform, through its employees, agents, and contractors, all such actions and functions (including, without limitation, the entry into contracts for the benefit of or as agent forKCP&L GMO) as may be required or appropriate for the proper design, planning, construction, acquisition, disposition, operation, engineering, maintenance and management of KCP&L GMO’s business and properties in accordance with the terms of this Agreement (the “Services”).KCP&L GMO hereby delegates to KCP&L, and KCP&L hereby accepts responsibility and authority for the duties set forth in this Agreement. Section 1.3Description of the Services.The Services shall include all services required or appropriate for the design, planning, construction, acquisition, disposition, operation, engineering, maintenance and management of KCP&L GMO’s business and properties.The Services exclude wholesale electricity and transmission service transactions between KCP&L and KCP&L GMO, which will be governed by applicable Federal Energy Regulatory Commission (“FERC”) tariffs and rules.Such Services are more fully described in Appendix A hereto. Section 1.4Standards for Services.KCP&L shall provide the Services in accordance with its practices, methods, standards, guides, policies and procedures in effect from time to time which, as applicable, will be consistent with those that are generally accepted in the electric utility industry.KCP&L will comply with all applicable Federal, State and local laws, regulations, ordinances and other requirements in the provision of Services to KCP&L GMO. Section 1.5Facilities Services.KCP&L will use its properties, systems, agreements and other assets in providing Services (the “KCP&L Facilities Services”).KCP&L GMO consents to the use of its properties, systems and agreements by KCP&L in providing Services and in operating and managing KCP&L’s own business (the “KCP&L GMO Facilities Services”).The KCP&L Facilities Services and the KCP&L GMO Facilities Services are collectively referred to as the “Facilities Services”.The provision of, and payment for, the Facilities Services will be done pursuant to the terms of this Agreement. Section 1.6Compliance with Policies and Agreements.In connection with its receipt of the Services, each party shall comply with (i) all applicable policies and procedures of the other party, and (ii) all applicable terms and conditions of any third party agreements pursuant to which KCP&L GMO receives Services and KCP&L receives Facilities Services, including without limitation terms and conditions preserving the confidentiality and security of proprietary information of vendors. Section 1.7Adequacy of Personnel.KCP&L shall use commercially reasonable efforts to maintain a staff trained and experienced in provision of the Services.Notwithstanding the foregoing, KCP&L may (i) arrange for the services of nonaffiliated experts, consultants, attorneys and other third parties in connection with the performance of any of the Services or (ii) subcontract performance of the Services to one or more third parties. 2 Section 1.8Parity of Services and Internal KCP&L Operations.KCP&L will at all times use its commercially reasonable efforts to provide the Services in scope, quality and schedule equivalent to those it provides to its own internal operations.In providing the Services, KCP&L will seek to maximize the aggregate synergies to both companies, and shall not take any action that would unduly prefer either party over the other party. ARTICLE II - COMPENSATION Section 2.1Payment for Services.As compensation for the Services, KCP&L GMO shall reimburse KCP&L for all costs that reasonably can be identified and related to the Services performed by or on behalf of KCP&L for KCP&L GMO including, but not limited to, KCP&L’s cost of salaries and wages, office supplies and expenses, third party vendor costs, property insurance, injuries and damages, employee pensions and benefits, taxes, miscellaneous general expenses, rents, maintenance of structures and equipment, depreciation and amortization, and compensation for use of capital.Notwithstanding anything herein to the contrary, the price of the Services shall comply with all applicable rules and regulations of the FERC, the MPSC, all other applicable regulatory commissions, and the provisions of Great Plains Energy’s Cost Allocation Manual, which includes KCP&L and KCP&L GMO cost allocation information, filed from time to time with the MPSC. Section 2.2Payment for Facilities Services.It is understood that KCP&L GMO Facilities Services may be used by KCP&L in providing Services to KCP&L GMO, as well as used by KCP&L for its own business.In order to avoid duplicate billing, the parties agree that KCP&L will be billed, and will reimburse KCP&L GMO, only for that portion of KCP&L GMO Facilities Services used by KCP&L for its own business. As compensation for Facilities Services, the receiving party shall reimburse the providing party for all costs that can reasonably be identified and related to the Facilities Services including, but not limited to, cost of salaries and wages, office supplies and expenses, third party vendor costs, property insurance, injuries and damages, employee pensions and benefits, taxes, miscellaneous general expenses, rents, maintenance of structures and equipment, depreciation and amortization, compensation for use of capital, and a return on capital associated with the assets used to provide Facilities Services.Costs recovered through Services billings shall be excluded from the costs of Facilities Services.Notwithstanding anything herein to the contrary, the price of Facilities Services shall comply with all applicable rules and regulations of the FERC, the MPSC, all other applicable regulatory commissions, and the provisions of Great Plains Energy’s Cost Allocation Manual, which includes KCP&L and KCP&L GMO cost allocation information, filed from time to time with the MPSC. Section 2.3Billing.KCP&L shall render a monthly statement to KCP&L GMO setting forth a description of the Services and KCP&L Facilities Services rendered to KCP&L GMO in the previous month and KCP&L’s costs in connection therewith.The monthly statement to KCP&L GMO will also set forth a description of KCP&L GMO Facilities Services used by KCP&L for its own business and KCP&L GMO’s associated costs.KCP&L shall maintain reasonable supporting documentation in connection with costs.Payment shall be made by remittance of the amounts billed within thirty (30) days of the date of the statement or by making appropriate accounting entries on KCP&L’s and KCP&L GMO’s books. 3 Section 2.4Dispute Resolution.In the event that a dispute arises between KCP&L and KCP&L GMO regarding the costs charged by the providing party to the receiving party for Services or Facilities Services hereunder, representatives of KCP&L and KCP&L GMO will attempt to resolve the issues.Unresolved disputes regarding costs or any other claim or dispute related to this Agreement shall be resolved by binding arbitration by the American Arbitration Association under the rules then in effect.Any award of the arbitrator(s) may be entered as a judgment in any court of competent jurisdiction. Section 2.5Records Inspection.KCP&L GMO at its own expense may examine KCP&L’s pertinent books, records, data and other documents once each year for the purpose of evaluating the accuracy of KCP&L’s statements to
